DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 January 2019 was filed prior to the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on 25 August 2021 is acknowledged.
Claims 15-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 August 2021.

Claim Objections
Claim 2 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 1 lines 15-19 recite “a bonding agent mounting step in which at least one of an adhesive and a pressure-sensitive adhesive is mounted to two circumferential side surfaces of said tooth portion of said laminated body, after said aligning step; an electrically insulating member affixing step in which said insulating members are affixed to said two side surfaces of said tooth portions”. Claim 2, line 15-19 “a bonding agent mounting step in which at least one of an adhesive and a pressure-sensitive adhesive is mounted to said insulating members; an electrically insulating member affixing step in which said insulating members are affixed to two circumferential side surfaces of said tooth portions” in which the limitations read identical because, the laminated core body comprises electrically insulating members disposed on two circumferential side portions of the tooth portion as recited in claim 1 line 9. The limitation does not differentiate “a pressure-sensitive adhesive mounting on two circumferential side surfaces” as recited in claim 1 line 16, from “a pressure-sensitive adhesive is mounted to said insulating members” as recited in claim 2, line 16 because, the insulating member is already on two circumferential side portions of the tooth portion. Therefore, claim 2 is substantial duplicate of claim 1. 

Claim 1 is objected to because of the following informalities:   
Claim 1 line 16: “at least one of an adhesive and a pressure sensitive adhesive is mounted” should read -- at least one of an adhesive and a pressure sensitive adhesive are mounted --

Claim 1 lines 22-23 “by means of at least one of said adhesive and said pressure-sensitive adhesive that is disposed” should read -- by means of at least one of said adhesive and said pressure-sensitive adhesive that are disposed --



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “by laminating core strips” in Claims 1-3, line 3 renders claim indefinite. It is unclear if the recited “a laminated body” is already laminated why further step of “by laminating core strips” recited in “a laminated body that is configured by laminating core strips that are made of a magnetic material, said laminated body comprising”. Would this be “a laminated body that is made of a laminated magnetic material” 

Claim 3 recites the limitation "said pressure-sensitive adhesive" in line 26.  There is insufficient antecedent basis for this limitation in the claim.

The limitation “a first portion” in Claim 3 line 17-20, “said base resin being applied to a first portion among two circumferential side surfaces of said tooth portion and said insulating members, said hardening accelerator being applied to a second portion among said two side 

Claims 4-14 depend on claim 1. Therefore, claims 1-14 are rejected.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake (US 20090195110) in view of Yokura (US 20120128988).
Regarding claims 1 and 2, Miyake teaches,  
A laminated core manufacturing method being a manufacturing method for a laminated core comprising: 

a core back portion (yoke portion 10a, Fig. 2, para. [0037]); and 
a tooth portion (tooth portion 10b, Fig. 2) that protrudes radially inward from an inner circumferential surface of said core back portion; and 
wherein said laminated core manufacturing method (Figs. 3 to 9) comprises: 
a punching step (punching head 31, Fig. 3, provided with a punching mechanism including a punching head and a die, para. [0019]) in which said core strips are punched out of a strip-shaped body of magnetic material; 
an aligning step (a plurality of core members made of magnetic sheets stacked one on top of another, para. [0019]) in which said punched core strips are aligned while being laminated to form said laminated body; 
a bonding agent mounting step (an adhesive applied to bonding surfaces, para. [0022]) is mounted to two circumferential side surfaces (forming thin film like molten parts 20a, 20b on the side surfaces of the core members 10, see para. [0038] and Fig. 1(b)) of said tooth portion of said laminated body, after said aligning step; and  Patent 
Attorney Docket No. a bonding step (sandwiching the core members 10 from both sides, para. [0041]) in which are pressed onto said two side surfaces (side pressure members {not shown} set up at right angles to the pressurizing surfaces of the aforementioned pressure members are provided to apply side pressures to side surfaces of the core members 10, para. [0041], see Fig. 1) of said tooth portion of said laminated body so as to integrate said laminated body and by means of at least one of said adhesive that is disposed between said two side surfaces of said tooth portion and said insulating members.  

a pressure-sensitive adhesive (a PPS film directly pressure laminated without a bonding agent, para. [0045]) and an electrically insulating member affixing step in which said insulating members (12, Fig. 2, para. [0029]) are affixed to said two side surfaces (see Figs 2 and 3) of said tooth portions.

Therefore, in view of the teachings of Yokura, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Miyake to include a pressure-sensitive PPS insulating sheet 12 so that the insulating sheet can be pressure bonded by side pressure members at right angles to the laminating direction that provides side pressure to two side surfaces of the laminated core member 10, which enables to form a thinner laminate with bonded insulation sheet for an electric machine. 

Regarding claims 9 and 12, Miyake  further teaches,  
[Claim 9] before said bonding step: a laminated body aligning step in which said laminated bodies are aligned in a single circular shape (plurality of laminated core blocks 100 are then arranged in an annular form with opposite circumferential ends of the yoke portions 10a of the adjacent laminated core blocks 100 abutted face to face and fixedly assembled by resign-molding the cylindrically arranged laminated core blocks 100 thus arranged into a single unit or 
Miyake does not teach an electrically insulating member affixing step in which said insulating members are affixed to the two side surfaces of said tooth portions. However, Yokura further teaches
an electrically insulating member pressing step in which electrically insulating member pressing members are inserted between said tooth portions of adjacent laminated bodies among said laminated bodies that are aligned in said single circular shape to press said electrically insulating members onto said two side surfaces of said tooth portions (provide insulation between the winding and protrusion 11 of core 10 with slot insulation sheet 12, Fig. 1)  
Therefore, in view of the teachings of Yokura, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Miyake to include an electrically insulating member pressing step that enables the insulating sheet to pressure bond to the laminated core. 

[Claim 12] wherein said adhesive is a thermoplastic adhesive (see Abstract).

Regarding claim 13, Yokura further teaches,  
 wherein said adhesive is an adhesive in sheet form (see Abstract).  

  
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake in view of Yokura, as applied to claims 1-2 above and further in view of Hasuo (WO 2016076321, see US 20180358871 for English Translation).
Regarding claims 4-7, modified Miyake does not teach a crimping portions formed on portions of the core strips or the core strips comprises attitude holding portions that protrude radially outward from the core back portions and step of removing the attitude holding portions or holding strips that interfit with portions of the core strips that constitute the core back portions. However, Hasuo teaches a stator iron core formed by laminating a plurality of iron core pieces with a predetermined shape, and a caulking block detachable along a radial direction in which, 
[Claim 4] wherein: crimping portions are formed (caulking projection 19, Fig. 2) on said core strips in said punching step (first and second side regions 34, 35 are blanked is formed with the caulking projection 19 formed, Fig. 5(b), para. [0064]); and said core strips are held in a laminated state by fitting said crimping portions together in said aligning step. 
[Claim 5] wherein said crimping portions are formed on portions of said core strips that constitute said core back portion when laminated (see Fig. 6).  
[Claim 6] wherein: said core strips comprise attitude holding portions (see 20a, Fig. 2 and 121, Fig. 14) that protrude radially outward from portions (see Fig. 14) that constitute said core back portion when laminated, said crimping portions being formed on said attitude holding portions (see Fig. 14); and 
said laminated core manufacturing method further comprises, after said bonding step, a step of removing said attitude holding portions that are held in a laminated state by fitting said crimping portions together (bonded and integrated by this caulking block 121 and then the caulking block 121 is detached from the iron core pieces 120, see para. [0002] and Fig. 14).  
[Claim 7] wherein: holding strips that interfit with portions of said core strips that constitute said core back portion when laminated and on which crimping portions are formed are punched out in said punching said core strips and said holding strips are laminated in an 
said laminated core manufacturing method further comprises, after said bonding step, a step of removing said holding strips (detach the caulking block 121 from the iron core pieces 120, para. [0004]) that are held in said laminated state by fitting said crimping portions together (see Fig. 16).  

Therefore, in view of the teachings of Hasuo, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Miyake to include caulking block 12 formed on core pieces 120 and to include wing caulking block 121 that protrude radially outward from the core pieces that has wing-shaped part 123 and 123 with a plurality of recesses 124 to 126 for release and ease detachment of the caulking block 121 from the iron core pieces 120 while manufacturing a laminated core.  


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake in view of Yokura as applied to claim 1 above, and further in view of Hiroshi (JP 2006238592).

Regarding claim 8 modified Miyake does not teach adhesives and pressure sensitive adhesive are supplied continuously to the laminated body. However, Hiroshi teaches a slot paper forming apparatus and a method of mounting the insulator into the slot of the stator core in which,  
wherein: said insulating members (slot paper 60a, Fig. 1) to which at least one of said adhesive has been applied is are supplied continuously to said laminated body while moving said laminated body in a direction of lamination (para. [0011], see Fig. 1) such that said insulating 

Hiroshi does not teach an electrically insulating member affixing step in which said insulating members are affixed to the two side surfaces of said tooth portions. However, Yokura further teaches
said insulating members (12, Fig. 2) that move in said direction of lamination together with said laminated body being pressed against said two side surfaces of said tooth portion of said laminated body by an electrically insulating member pressing portion in said bonding step (see para. [0028]).
Therefore, in view of the teachings of Hiroshi, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Miyake to continuously supply adhesive onto insulting paper and pressing step that enables the insulating sheet to bond to the laminated core.   


Claims 3, 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake in view of Yokura, as applied to claims 1-2 above and further in view of Decristofaro (US 20040212269).
Regarding claim 3, Miyake teaches, 
A laminated core manufacturing method being a manufacturing method for a laminated core comprising: 
A laminated body (Fig. 1) that is configured by laminating core strips that are made of a magnetic material (see Abstract), said laminated body comprising: 
a core back portion (yoke portion 10a, Fig. 2, para. [0037]); and 

wherein said laminated core manufacturing method (Figs. 1 to 9) comprises: 
a punching step (punching head 31, Fig. 3, provided with a punching mechanism including a punching head and a die, para. [0019]) in which said core strips are punched out of a strip-shaped body of magnetic material; 
an aligning step (a plurality of core members made of magnetic sheets stacked one on top of another, para. [0019]) in which said punched core strips are aligned while being laminated to form said laminated body;  Patent 
 a bonding step (sandwiching the core members 10 from both sides, para. [0041]) in which said insulating members are pressed onto said two side surfaces (side pressure members {not shown} set up at right angles to the pressurizing surfaces of the aforementioned pressure members are provided to apply side pressures to side surfaces of the core members 10, para. [0041], see Fig. 1) of said tooth portion of said laminated body so as to integrate said laminated body and also so as to fix said insulating members to said laminated body, by means of at least one of said adhesive that is disposed between said two side surfaces of said tooth portion and said insulating members.  

Miyake does not teach a bonding agent in which at least a pressure-sensitive adhesive or an electrically insulating member affixing step in which said insulating members are affixed to said two side surfaces of said tooth portions. However, Yokura teaches an insulation sheet for electric machine that forms slot insulation sheet, configured by an aramid paper and a PPS film directly pressure laminated without use of an adhesive in which,


Therefore, in view of the teachings of Yokura, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Miyake to include a pressure-sensitive PPS insulating sheet 12 in addition to the adhesive as a mounting agent so that the insulating sheet can be pressure bonded by side pressure members at right angles to the laminating direction that provides side pressure to two side surfaces of the laminated core member 10, which enables to form a thinner laminate with bonded insulation sheet for an electric machine.

Modified Miyake does not teach an adhesive that comprises a base resin and a hardening accelerator. However, Decristofaro teaches a method of selectively producing laminations that are bonded together for electric motors in which,
 a bonding agent mounting step in which an adhesive that comprises a base resin and a hardening accelerator (epoxies may be either multi-part whose curing is chemically activated or single-part whose curing is activated thermally or by exposure to ultra-violet radiation, para. [0085], see claims 14 and 32) is used. 
Therefore, in view of the teachings of Decristofaro, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Miyake to include a two part or multi-part adhesive that has a base resin and a hardening agent so that it enables to apply the base resin and the hardening agent to any desired areas of the tooth or insulating sheet surface so that the laminations can be formed to a desired geometry and maintain their configuration during the production of electric motor. 

Regarding claims 10-11 and 14, Decristofaro further teaches,  
[Claim 10] wherein said adhesive is an anaerobic adhesive (a variety of adhesive agents may be suitable, including those composed of epoxies, varnishes, anaerobic adhesives, para. [0085]).
[Claim 11] wherein said adhesive is a thermosetting adhesive (heat-activated epoxy, para. [0119]
[Claim 14] wherein said adhesive comprises: a first adhesive, and a second adhesive that has a lower viscosity than said first adhesive, Patent Attorney Docket No. said second adhesive being adjusted to a viscosity that can impregnate between said core strips of said laminated body (layers 652 are bonded by an adhesive agent, preferably by impregnation with a low viscosity epoxy 662, Fig. 7A, para. [0107]).  
Therefore, in view of the teachings of Decristofaro, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Miyake to include an anaerobic adhesive or a thermosetting adhesive or to include an adhesive that has adjusted viscosity lower than the first adhesive that can permeate and bond between the laminated body while constructing and manufacturing high efficiency electric motors.  
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art of record Tsuchiya (US 20160380521) teaches a stator core and an insulator and a manufacturing method of the stator which is capable of stably fixing an insulator having a shape that does not follow the yoke to the stator core.
Prior art of record Uchitani (US 20150008769) teaches a motor including an inner and outer resin portion arranged between a tooth and a coil and between the tooth and an insulator. The outer resin portion covers circumferentially outer sides and axially outer sides of the coil.
Prior art of record Fubuki (US 20120256512) teaches a rotary electric machine stator core having a cylindrical shape in which slots and pole pieces are formed on an inner peripheral side and arranged in a circumferential direction and the insulator including a pair of opposite side surface portions connected with an intermediate portion along a wall surface defining the slot.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729